Citation Nr: 0637559	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  96-05 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for a right knee 
disability currently evaluated as 10 percent disabling based 
on instability and as 10 percent disabling based on 
limitation of motion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for PTSD 
and a disability rating greater than 10 percent for post-
operative arthroscopy residuals of the right knee with 
arthritis. 

The case returns to the Board following a remand to the RO in 
August 2003.  

In a June 2005 decision, the VA Appeals Management Center 
Resource Unit in Bay Pines, Florida granted service 
connection for arthritis of the right knee with limitation of 
flexion, with a 10 percent disability rating effective 
February 13, 1995.

By letter dated September 2006, the Board requested 
clarification from the veteran as to whether he wanted to 
attend a hearing before the Board.  To date, the veteran has 
not responded to the request.  As such, the Board concludes 
that the veteran does not want a hearing.  The veteran's case 
will proceed accordingly.  


FINDINGS OF FACT

1.  The record shows that the veteran has PTSD as a result of 
verified in-service stressors including being subject to 
sapper and mortar attacks while service in Vietnam.  

2.  The medical evidence of record reveals not more than  
mild lateral instability in the veteran's right knee.

3.  Motion of the veteran's right knee is limited to 90 
degrees of flexion and 5 degrees of extension; additional 
loss of motion due to functional impairment is not 
demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  The criteria for a disability rating greater than 10 
percent for a right knee disability, based on lateral 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257 (2006).

3.  The criteria for a disability rating greater than 10 
percent for arthritis of the right knee with limited motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran has a diagnosis of PTSD.  At a June 
1998 VA examination, the veteran was diagnosed with PTSD with 
major depression and assigned a Global Assessment of 
Functioning (GAF) score of 45.  On VA psychiatric examination 
in March 2002, PTSD was diagnosed in part on the basis of 
claimed stressors including exposures to mortar attacks while 
serving in Vietnam.  Treatment records dated June 2005 
indicate that the veteran was being seen for PTSD and 
depression treatment as well as treatment for a personality 
disorder.  It is clear that PTSD has been diagnosed in 
accordance with VA regulations.  Therefore, the remaining 
question for resolution is whether the veteran's alleged in-
service stressors are verified.    

According to the veteran's DA Form 20, he was stationed with 
the 608th Transportation Company from February 1970 to 
November 1971 where he served as an aircraft electrician.  
The United States Armed Services Center for Research of Unit 
Records (USASCRUR) indicated that the 608th Transportation 
Company was stationed at the Dong Ba Thin base camp during 
the relevant time period, where they provided maintenance and 
supply support.  USASCRUR further indicated that none of the 
Operational Reports-Lessons Learned from the time documented 
combat activity for the 608th Transportation Company; 
however, the Dong Ba Thin base camp sustained mortar and 
rocket attacks and was probed by sappers during the veteran's 
tour of duty there.  Significant casualties were sustained 
during the attacks.  Service medical records reveal that the 
veteran was treated for acute situational anxiety with 
depression in August 1971 while at Dong Ba Thin and noted to 
have a passive-aggressive personality while in service.  
Service connection is already in effect for depression.  

The Board finds that this information is sufficient to verify 
these alleged stressors and examinations have provided a 
nexus between the in-service stressors and the veteran's 
current PTSD diagnosis.  The evidence shows that the veteran 
was stationed with the 608th Transportation Company during 
his entire tour in Vietnam, which is sufficient to 
demonstrate the veteran's personal exposure to the incidents 
described.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (detailed corroboration of physical proximity to, or 
firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  Accordingly, the Board finds that the evidence 
supports service connection for PTSD.  38 U.S.C.A. § 5107(b).   




Increased Rating for Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt about the degree of disability is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, the veteran's right knee instability is evaluated as 10 
percent disabling under Code 5257, other impairment of the 
knee.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned 
for slight disability from recurrent subluxation or lateral 
instability.  Ratings of 20 percent and 30 percent are in 
order for moderate or severe disability, respectively.  A 10 
percent rating is also in effect for arthritis of the right 
knee with limitation of flexion under Diagnostic Codes 5010 
and 5260.  When flexion of the knee is limited to 60 degrees 
a noncompensable rating will be assigned.  Flexion limited to 
45 degrees warrants a 10 percent rating and flexion limited 
to 30 degrees warrants a 20 percent rating.   

A March 2005 VA joints examination revealed range of motion 
of the right knee limited to 5 degrees extension and to 90 
degrees flexion.  There were subjective complaints of pain 
with motion; however, there was no additional range of motion 
loss due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  There was no muscle atrophy noted, 
but X-rays showed degenerative joint disease of the right 
knee.  Although mild instability and tenderness on deep 
palpitation was noted, there was no effusion, external 
deformity, or abnormality in color or temperature.  The 
veteran describes constant pain in the right knee, but the 
objective evidence from the March 2005 VA examination reveals 
only mild (as opposed to moderate or severe) instability.  
All previous medical evidence is negative for objective 
confirmation of instability or laxity.  The evidence thus 
indicates no more than slight instability of the knee which 
supports no more than a 10 percent rating under Code 5257.  
38 C.F.R. § 4.7.  

In addition, the evidence reflects both limitation of flexion 
and limitation of extension in the right knee with arthritic 
changes.  In the June 2005 rating decision, the RO granted 
the veteran a 10 percent disability rating for arthritis of 
the right knee with limitation of motion under Diagnostic 
Codes 5010 (arthritis due to trauma) and 5260 (limitation of 
leg flexion).  However, separate ratings may be assigned 
under Code 5260 and Code 5261 (limitation of leg extension) 
for separate disabilities of the same joint.  VAOPGCPREC 9-
2004.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  When evaluating disability from 
arthritis, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint must be considered.  38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative arthritis).

With respect to flexion, the most recent examination showed 
flexion limited to 90 degrees.  As such, the limitation of 
flexion does not even approach the restricted motion required 
for a compensable rating under Code 5260.  Here, the veteran 
argues that his pain throughout the range of motion of the 
right knee entitles him to an additional 10 percent rating 
under the reasoning of DeLuca.  However, in the March 2005 VA 
examination report, the examiner specifically found that, 
although the veteran complained of pain with range of 
movement, there was no additional range of motion loss due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  In short, it would appear that the 
functional loss demonstrated is not of such significance as 
to warrant a rating in excess of 10 percent for limitation of 
flexion.    

The evidence also shows that the veteran has limitation of 
extension to 5 degrees.  
Under Code 5261, limitation of extension at 5 degrees, as 
shown here, satisfies the criteria for a noncompensable 
disability rating.  A higher rating of 10 percent requires 
leg extension limited to 10 degrees, which is not shown here.  
As such, the Board finds that the veteran is not entitled to 
a separate  compensable evaluation for limitation of 
extension under Code 5261. 

The Board notes that other diagnostic codes for knee 
disability provide for ratings greater than 10 percent.  
However, there is no evidence of knee ankylosis, dislocated 
semilunar cartilage, or tibia or fibula impairment to warrant 
application of Codes 5256, 5259, or 5262, respectively.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

The preponderance of the evidence as discussed above clearly 
supports a denial of the veteran's claim for increase.  
Accordingly, the doctrine of reasonable doubt is not for 
application in the instant case.  38 U.S.C.A. § 5107.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated February 2002 and March 
2004, as well as the June 2005 supplemental statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2005 supplemental statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran was not specifically informed by the RO 
to provide all relevant evidence in his possession prior to 
the June 2002 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated March 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was not notified of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim.  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, the veteran was provided with 
general information concerning the procedures involved with 
making claims for an increased rating and establishing an 
earlier effective date for any award based on those claims in 
the explanatory letters accompanying his various rating 
decisions and statements of the case. 

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, personnel records, VA 
outpatient treatment records, various VA examinations, and a 
report from USASCRUR.  The veteran provided additional 
medical records and opinions as well as lay evidence in the 
form of his own statements.  As there is no indication or 
allegation that additional pertinent evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.




ORDER

Entitlement to service connection for PTSD is granted.

A disability rating greater than 10 percent for a right knee 
disability, based on lateral instability, or 10 percent based 
on arthritis with limitation of motion, is denied.



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


